DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s attorney Joshua L. Pritchett on 10/12/2021.
The application has been amended as follows:
The limitations of claim 7 is added to claim 1, and claim 7 is cancelled.
Claim 8 now depends on claim 1.
1. 	(Currently Amended) A series compensator, comprising:
a series transformer, at least one series transformer bypass device, a voltage source converter, at least one high-speed converter bypass device, at least one high-speed switch, and at least one reactor, wherein


one winding of the series transformer has two ends connected in series to a line, and the other winding thereof is sequentially connected to the current limiting module and the high- speed converter bypass device; the voltage source converter and the high-speed converter bypass device are connected in parallel; and at least one winding of the series transformer are connected in parallel to the at least one series transformer bypass device; and
the current limiting module further comprises at least one capacitor, the capacitor is connected in parallel to the reactor to form an impedance unit; and the impedance unit is connected in parallel to the high-speed switch to form a current limiting module; 
wherein at least one winding of the series transformer are connected in parallel to at least one overvoltage protection device; and two ends of the high-speed converter bypass device are connected in parallel to at least one overvoltage protection device.
8. 	(Currently Amended) The series compensator according to claim 1, wherein the overvoltage protection device comprises an arrester and a gap.


Allowable Subject Matter
2. 	Claims 1-4, 6, 8-18 are allowed over prior art of record.
The following is an examiner's statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:
A series compensator, comprising: the current limiting module further comprises at least one capacitor, the capacitor is connected in parallel to the reactor to form an impedance unit; and the impedance unit is connected in parallel to the high-speed switch to form a current limiting module; wherein at least one winding of the series transformer are connected in parallel to at least one overvoltage protection device; and two ends of the high-speed converter bypass device are connected in parallel to at least one overvoltage protection device as recited in claim 1.
A series compensator, comprising: N high-speed switches, and N reactors, wherein N is a natural number, and N is greater than 1; the N reactors are connected in parallel to the N high-speed switches, respectively; each reactor is connected in parallel to one high-speed switch to form one current limiting 
A unified power flow controller, comprising: the parallel part of the unified power flow controller comprises a parallel transformer, a voltage source converter, a starting circuit, and an alternating current breaker; the starting circuit is composed of a resistor and an isolating switch connected in parallel, or composed of a resistor and a breaker connected in parallel; and the parallel part and the series part of the unified power flow controller are connected to each other by means of a direct current side of the voltage source converter as recited in claim 14.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/DANNY NGUYEN/Primary Examiner, Art Unit 2836